IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00301-CR

WALTER ALLEN SETZCO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the County Court at Law
                              Navarro County, Texas
                            Trial Court No. C41104-CR


                           MEMORANDUM OPINION


      Appellant, Walter Allen Setzco, was convicted by a jury of the offense of assault

family violence with a prior conviction. See TEX. PENAL CODE ANN. § 22.01(b)(2)(A). The

trial court certified Setzco’s right of appeal and, on May 9, 2022, signed the judgment of

conviction. More than four months later, on September 13, 2022, Setzco filed his notice

of appeal challenging his May 9, 2022 conviction. Setzco included with his notice of

appeal a “Motion for Permission for Out of Time Appeal.”
        In his “Motion for Permission for Out of Time Appeal,” Setzco recognizes that his

notice of appeal is untimely and requests that this Court grant him an out-of-time appeal.

See TEX. R. APP. P. 26.2(a)(1) (“The notice of appeal must be filed . . . within 30 days after

the day sentence is imposed or suspended in open court, or after the day the trial court

enters an appealable order.”); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction). We

lack original habeas-corpus jurisdiction and, thus, have no authority to grant an out-of-

time appeal. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)

(explaining that an application for writ of habeas corpus under article 11.07 of the Texas

Code of Criminal Procedure governs out-of-time appeals from felony convictions); Parr

v. State, 206 S.W.3d 143, 144-45 (Tex. App.—Waco 2006, no pet.); Ashorn v. State, 77 S.W.3d

405, 409 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d); see also Ex parte Sanders, No. 05-

20-00729-CR, 2021 Tex. App. LEXIS 2253, at *3 (Tex. App.—Dallas Mar. 24, 2021, no pet.)

(mem. op., not designated for publication).

        Accordingly, we dismiss Setzco’s appeal for want of jurisdiction.




                                                  STEVE SMITH
                                                  Justice




Setzco v. State                                                                         Page 2
Before Chief Justice Gray
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed September 21, 2022
Do not publish
[CR25]




Setzco v. State                                  Page 3